September 23, 2011EDGARUnited States Securities andExchange Commissiontreet, N.E.Washington, D.C. 20549 Re: Form N-CSR John Hancock Funds II (the “Registrant”) File Nos. 811-21779 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending July 31, 2011. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4490. Sincerely, /s/ Michael J. Leary Michael J. Leary Treasurer
